 

EXHIBIT 10.11

 

RED HAT, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT is made and entered into on the 27th day
of June, 2001, by and between RED HAT, INC., a Delaware corporation (the
“Company”), and Matthew J. Szulik (the “Employee”).

 

1. Discounted Sale. Subject to the restrictions and conditions set forth in this
Agreement, the Company hereby agrees to sell to the Employee, not in lieu of
salary or other compensation, one million (1,000,000) shares of the Company’s
Common Stock at the price of $0.50 per share (the “Restricted Shares”), upon
Employee’s delivery to the Company of a check in the amount of the total
purchase price for the Restricted Shares. Employee hereby agrees with the
restrictions and conditions set forth in this Agreement.

 

2. Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of voluntarily, by operation of law, pursuant to a court decree or
legal process (including without limitation any interspousal transfer by court
decree or order in connection with an equitable distribution of marital assets)
or otherwise to the extent the Restricted Shares are then subject to forfeiture
and the Company’s right to repurchase the Restricted Shares to the Company upon
the occurrence of certain events pursuant to paragraph 3 below (the “Forfeiture
Restrictions”).

 

3. Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
with respect to the Restricted Shares in accordance with the following schedule
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through the lapse date and no other event of
forfeiture has occurred:

 

Lapse Date

--------------------------------------------------------------------------------

    

Number of Restricted

Shares as to which

Forfeiture Restrictions Lapse

--------------------------------------------------------------------------------

September 27, 2001

    

125,000

December 27, 2001

    

125,000

March 27, 2002

    

125,000

June 27, 2002

    

125,000

September 27, 2002

    

125,000

December 27, 2002

    

125,000

March 27, 2003

    

125,000

June 27, 2003

    

125,000

 

In the event the Employee voluntarily elects to terminate employment with the
Company, the Company shall have the right to repurchase from the Employee all
such Restricted Shares at their sale price of $0.50 per share to the extent such
shares are then subject to the Forfeiture Restrictions; provided, however, any
such repurchase shall not take place sooner than thirty (30) days following
Employee’s last day of employment with the Company, during which thirty-day
period Employee’s exercise rights shall continue. The rights set forth in
Section 1, and as limited by Sections 2 and 3, are cumulative and may be
exercised only before the earlier of (a) the date which is ten (10) years from
the date of this Agreement or (b) the date which is 120 days following
Employee’s last date of employment with the Company.

 

4. Certificates. Upon payment of the purchase price, a certificate evidencing
the Restricted Shares shall be issued by the Company in the Employee’s name, and
the Employee shall have voting



--------------------------------------------------------------------------------

 

rights and shall be entitled to receive all dividends paid with respect to the
Restricted Shares unless and until the Restricted Shares are repurchased
pursuant to the provisions of this Agreement. The certificate shall bear a
legend evidencing the Forfeiture Restrictions, if any, remaining in effect. The
Company shall cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until a forfeiture
occurs or the Forfeiture Restrictions lapse pursuant to the terms of this
Agreement, and the Employee shall deliver to the Company a stock power relating
to the Restricted Shares in the form attached hereto as Exhibit A. Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend in the name of the
Employee for the shares as to which the Forfeiture Restrictions have lapsed.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares (whether subject to restrictions or unrestricted) may be postponed
for such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any law or regulation
applicable to the issuance or delivery of such shares.

 

5. Withholding of Tax. To the extent that the sale of the Restricted Shares or
the lapse of the Forfeiture Restrictions results in income to the Employee for
federal, state or local income or employment tax purposes, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and, if the Employee fails
to do so, the Company is authorized to withhold from any cash remuneration then
or thereafter payable to the Employee any tax required to be withheld by reason
of such income.

 

6. Status of Restricted Shares. The Employee agrees that the Restricted Shares
will not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.

 

7. No Right to Employment. This Agreement shall not confer upon the Employee any
right to continued employment with the Company, nor shall it interfere in any
way with the right of the Company to terminate the employment of the Employee.

 

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

 

9. Multiple Originals. This Agreement is executed in multiple originals, one of
which is being retained by each of the parties hereto and each of which shall be
deemed an original hereof.

 

10. Governing Law. The Agreement and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of North
Carolina.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set the Participant’s
hand and seal, all as of the day and year first above written.



--------------------------------------------------------------------------------

 

RED HAT, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Kevin B. Thompson, Executive Vice President and CFO

 

 

--------------------------------------------------------------------------------

 

[SEAL]

Matthew J. Szulik

   

 